        Case 2:19-cr-00171-ABJ Document 103 Filed 02/11/21 Page 1 of 12


                                                                                   FILED
                                                                            U.S. DISTRICT COURT
                                                                           DISTRICT OF WYQMIHG'
                       IN THE UNITED STATES DISTRICT COURT2|]7j p[;g |
                                                                     j pM p: QO
                            FOR THE DISTRICT OF WYOMING
                                                                         HARGARFTBOTKiUS.CLERK
UNITED STATES OF AMERICA,                                                        CHEYENNE


                              Plaintiff,

               vs.                                  Criminal No. 19-CR-171-ABJ


MATTHEW TY BARRUS,
        a/k/a Ty Barrus,

GREGORY J. BENNETT,
        a/k/a Greg Bennett,

and,

DEVIN E. DUTSON,

                              Defendants.


                               ORDER CONTINUING TRIAL



        This matter came before the court on Defendants Barrus, Bennett, and Duston's joint

motion to continue the trial. The government opposes the requested continuance. The court hereby

FINDS and ORDERS as follows:


                                    RelevantBackgrovnd


        1.     The grand jury returned an eleven (11)count Indictment filed September 26,2019.

(EOF No. I). It charged these defendants with conspiring to commit healthcare fraud, in violation

of 18 U.S.C. §§ 1347 and 1349, health care fraud, in violation of 18 U.S.C. § 1347, and engaging

in a monetary transaction involving criminally-derived property, in violation of 18 U.S.C § 1957.

Id. On September 30,2019, Defendants Barrus and Dutson appeared initially before the Court and

each was released on bond.(ECF Nos. 15 and 18). Following, on October 2, 2019, Defendant
       Case 2:19-cr-00171-ABJ Document 103 Filed 02/11/21 Page 2 of 12




Bennett appeared initially before the Court, and similarly was ordered to remain out of custody on

bond.(ECF No. 37).

       2.      On October 2, 2019, the United States moved for an order declaring the case

complex.(ECF No. 34). In its motion, the United States averred:

               [T]he government has charged three defendants with 11 fraud and money-
        laundering crimes resulting in the theft of approximately $8.6 million from
        Wyoming Medicaid over at least 6 Vi years from April 2009 through December
       2015.

                                                ***




               The investigation gathered voluminous records (including patient records,
       treatment logs, email messages, and financial records) and numerous interviews
       (many of which were recorded). The government expects many ofthese individuals
       will be called to testify at trial.

              The government currently estimates that discovery includes over 110,000
       documents, 30 interview reports, and 19 recorded interviews. This takes up at least
       44 gigabytes of computer storage space.
                                                ***




                In addition to the volume of evidence and the number of likely witnesses,
       understanding the charged scheme requires an understanding of (among other
       things) services provided to individuals with diagnosed substance-abuse disorders,
       substance-abuse and mental health service provider taxonomies and licensure,
       substance-abuse treatment services-and how Wyoming Medicaid rules and
       regulations apply to all of the above. The interactions of these different specialized
       areas of expertise make this case unusual and significantly increase the complexity
       of trial preparations.

(ECF No. 34, 3-5).

       3.      The Court held a hearing on November 4, 2019, to address the government's

request to declare the case complex and set a trial date.(ECF No. 63). The Court set trial to begin

on June 1, 2020, and found that trial would last an estimated 2-3 weeks. Id. It found "the ends of

justice are served by setting the trial outside the 70-day time period (in the Speedy Trial Act) and

(further found)the resulting delay excludable under the Act." Id. at 3.

                                            Page 2 of 12
        Case 2:19-cr-00171-ABJ Document 103 Filed 02/11/21 Page 3 of 12




        4.      On March 31, 2020, Defendants Bennett and Barrus moved the Court to continue

trial.(EOF No. 77). The defendants' request was based the recent acquisition of"approximately

thirty (30) bankers boxes full of documents and eight (8) computers" that defense counsel were

working to produce to the government and all defendants. Id. at 3. That continuance request also

was based on the then-emerging "nationwide outbreak ofthe Coronavirus Disease (COVID-19),"

declared a National Emergency on March 13, 2020. Id. at 3—4. Defendant Devin Dutson joined in

the continuance request.(ECF No. 81). The government also joined in the continuance request,

asking "that a hearing be scheduled to determine excludable delay and schedule an appropriate

trial date" and that the "required ends-of-justice findings be made at the hearing."(ECF No. 80,

4-5).

        5.      The Court held a hearing on the motion on April 24,2020.(ECF No. 85). It found,

        [A]n ends ofjustice continuance is necessary in response to the recent outbreak of
        Coronavirus Disease 2019 (COVID-19) across the United States, which has
        resulted in significant community impacts such as school and business closures.
        The President of the United States declared a national emergency on March 13,
        2020. The World Public Health Organization declared COVID-19 to be a global
        pandemic ... Among other things, the Centers for Disease Control and Prevention
        (CDC)recommends people distance themselves from others. Given the severity of
        the risk posed to the public, the Court finds continuing trial is in the interest of
        justice to avoid subjecting potential jurors, the parties, and Court personnel to the
        virus. The ends ofjustice are served because the continuance outweighs the best
        interests of the public and Defendants' right to a speedy trial.

(ECF No. 86, 2-3)(citations omitted). The Court found additional reasons warranting the grant

of a continuance:


        The case is complex. Its complexity grew with the discovery of numerous bankers'
        boxes, which defense counsel feels merits analysis . . . At the same time, the
        discovery the Government has provided to the Defendants is very substantial and
        will require substantial time to review. Additionally, defense counsel has a need to
        contact witnesses, which is complicated by the COVID-19 pandemic. Counsel,
        investigators, the Court and potential jurors are subjected to limitations by the
        COVID-19 pandemic.


                                             Page 3 of 12
       Case 2:19-cr-00171-ABJ Document 103 Filed 02/11/21 Page 4 of 12




Id. at 3. The Court continued the trial start date to June 7, 2021. This is the current trial setting.

All Defendants remain on pretrial release, subject to and fully compliant with those bond

conditions imposed by the Court.

                                      The Speed y TrialAct


       The Speedy Trial Act(18 U.S.C. §§ 3161-3174) imposes various deadlines in connection

with federal criminal cases. The Act generally requires trial to begin within seventy days of the

filing of an information or the defendant's initial appearance, whichever is later. 18 U.S.C. §

3161(c)(1). Periods of time specified in 18 U.S.C. § 3161(h) are "excluded in computing the time

within which ... the trial of any such offense must commence." Specifically excluded is

       Any period of delay resulting from a continuance granted by any judge ... at the
       request of the defendant or his counsel or at the request of the attorney for the
       Government, if the judge granted such continuance on the basis of his findings that
       the ends ofjustice sei*ved by taking such action outweigh the best interest of the
       public and the defendant in a speedy trial.

18 U.S.C. § 3161(h)(7)(A). In determining whether to grant an ends-of-justice continuance, the

Court shall consider, among others, the following factors:

       (i) Whether the failure to grant such a continuance in the proceeding would be likely
       to make a continuation ofsuch proceeding impossible, or result in a miscarriage of
       justice.

       (ii) Whether the case is so unusual or so complex, due to the number of defendants,
       the nature of the prosecution, or the existence of novel questions offact or law, that
       it is unreasonable to expect adequate preparation for pretrial proceedings or for the
       trial itself within the time limits established by this section.

                                                ***




       (iv) Whether the failure to grant such a continuance in a case which, taken as a
       whole, is not so unusual or so complex as to fall within clause (ii), would deny the
       defendant reasonable time to obtain counsel, would unreasonably deny the
       defendant or the Govemment continuity of counsel, or would deny counsel for the
       defendant or the attorney for the Government the reasonable time necessary for
       effective preparation, taking into account the exercise of due diligence.

                                             Page 4 of 12
        Case 2:19-cr-00171-ABJ Document 103 Filed 02/11/21 Page 5 of 12




 18U.S.C.§ 3161(h)(7)(B). As a general matter,the Court has discretion to order an ends-ofjustice

 continuance during an emergency. See Furlow v. United States, 644 F.2d 764, 767-69 (9th Cir.

 1981)(affirming an ends-ofJustice continuance occasioned by the eruption of Mount St. Helens

 in 1980). Numerous courts continue to grant ends-of-justice continuances related to the COVID-

 19 pandemic.'

        The Tenth Circuit summarized the procedural requirements for an ends-of-justice

 continuance as follows:


        Before granting an ends-of-justice continuance, the district court must consider
        several factors. See 18 U.S.C. § 3161(h)(7)(B)(listing factors). Further, the court
        must make express findings on the record stating its reasons for granting a
        continuance. But while the record must clearly establish the district court
        considered the proper factors at the time it granted the continuance,the district court
        need not articulate facts which are obvious and set forth in the motion for the
        continuance itself.


 United States v. Zar,790 F.3d 1036,1044(10th Cir. 2015)(citations and quotation marks omitted).

 See also, e.g., United States v. Loughrin,l\{iV3d 1111, 1119(10th Cir. 2013).

                                  Exclvdable Dela y Findings


        a.       The COVlD-19 pandemic probably will remain ongoing for months to come.

        The court is cognizant of the ongoing COVID-19 pandemic, and it takes judicial notice of

 official information related to COVID-19. See, e.g., Amos v. Taylor, No. 4:20-CV-7-DMB-JMV,

 2020 WL 1978382, at *2 & n.4 (N.D. Miss. Apr. 24, 2020). Moreover, Defendants detailed

 background information regarding COVID-19, both nationally and in Wyoming in their motion to

 continue trial. (ECF No. 98 at 6-8). As of January 25, 2021, the United States has recorded



'United States v. Begay, 4:20-cr-00115-DN-PK.(D. Utah Jan. 25, 2021); United States v. Miller,
 2:20-00092(S.D.W.V. Jan. 22, 2021); United States v Ibarra-Valle et. ai, CR20-197-RAJ (W.D.
 Wash. Jan. 22, 2021), and United States v. Mitchell et. ai, 2:19-cr-00026-ABJ (D. Wyo. Dec. 11,
 2020).

                                             Page 5 of 12
        Case 2:19-cr-00171-ABJ Document 103 Filed 02/11/21 Page 6 of 12




25,298,254 total COVlD-19 cases, and 421,236 COViD-19 deaths.^ Wyoming continues to

experience over 25 daily cases per 100,000 residents, indicating,"unchecked community spread."^

This unchecked community spread is evidenced by the 2,410 laboratory-confirmed cases in

Wyoming within the past two weeks."* In Laramie County, Wyoming, where trial is scheduled to

occur, in the past two-week period, laboratory tests confirmed 322 new COVID-19 cases.^

        Only a small number of Wyoming citizens have received a COVID-19 vaccination. To

date, in Wyoming,71,725 doses of the vaccines have been distributed, yet a mere 847 individuals

have received the requisite two doses.^ The current Administration believes that its efforts at

increasing vaccine supply and distribution, if successful, will yield "enough vaccine to fully

vaccinate 300 [million] Americans by the end of summer, beginning of the fall."^




^ Stephanie Adeline, Connie Hanzhang Jin, Alyson Hurt, Thomas Wilbum, Daniel Wood & Ruth
Talbot, How Sever Is Your State's Coronavirus Outbreak?, NAT'L PUB. RAIDO (Jan. 26, 2021,
12:22 p.m.) https://www.npr.Org/sections/health-shots/2020/09/01/816707182/map-tracking-the-
spread-of-the-coronavirus-in-the-u-s.

^ Id.(citing Ctr.for 5>'5. Sci. and Eng'g at Johns Hopkins Univ., Census Bureau 2019 Population
Estimates, 2010 Census(U.S. territories))(noting "Daily cases are a 7-day average to smooth
out day-to-day variations in the data. Risk levels are based on a scale developed bv the Harvard
Global Health Institute and a collaboration of top scientists at institutions around the country").

"* COVID-19 State and Cnty. Dashboards, Wyo. Dep't Health (Jan. 26, 2021, 12:35 p.m.),
https://health.wvo.gov/publichealth/infectious-disease-epidemiologv-unit/disease/novel-
coronavirus/covid-19-state-and-countv-dashboards/.


^Id.

^ Id.

  Joseph R. Biden, President, U.S., Remarks by President Biden on the Fight to Contain the
COVID-19 Pandemic (Jan. 26, 2021), https://www.whitehouse.gov/briefing-room/speeches-
remarks/2021/01 /26/remarks-by-president-biden-on-the-fight-to-contain-the-covid-19-
pandemic/.
                                             Page 6 of 12
       Case 2:19-cr-00171-ABJ Document 103 Filed 02/11/21 Page 7 of 12




        b.     As matters stand, the trial in this case M'ill be lengthy.

       As matters currently stand, this trial will be lengthy. "[T]he government has charged three

defendants with 11 fraud and money-laundering crimes resulting in the theft ofapproximately $8.6

million from Wyoming Medicaid over at least 6 Vi years from April 2009 through December

2015." (ECF No. 34, 3). According to the government,

       In addition to the volume of evidence and the number of likely witnesses,
       understanding the charged scheme requires an understanding of (among other
       things) services provided to individuals with diagnosed substance-abuse disorders,
       substance-abuse and mental health service provider taxonomies and licensure,
       substance-abuse treatment services-and how Wyoming Medicaid rules and
       regulations apply to all of the above. The interactions of these different specialized
       areas of expertise make this case unusual and significantly increase the complexity
       of trial preparations.

(ECF No. 34, 4—5). As this court previously found (and finds again), given the volume of the

evidence and complexity of the issues, this case is unusual and complex. (ECF No. 64, 3). To

date, all three Defendants remain set for trial, and trial is estimated to last 2-3 weeks. (ECF No.

63). To the extent one or more Defendants presents his own case, it may last longer.

       c.      COVID-19 is impairing the Defendants' ability to prepare for trial.

       Based on the representations in their motion, COVlD-19 is materially impacting all three

Defendants' ability to prepare for trial. Members ofthe defense team(s) have been unable to spend

any real length of time in close proximity, examining documents, reviewing potential exhibits,

discussing strategy, locating and interviewing witnesses,and so forth. They have lacked the ability

to effectively engage in discovery review together with their respective clients. Collaboration and

discussion regarding discovery and investigation materials instead is constrained by phone calls

and email exchanges. Any collaborative discovery review cannot occur in person without

significantly increasing everyone's risk of exposure to COVID-19.



                                            Page 7 of 12
       Case 2:19-cr-00171-ABJ Document 103 Filed 02/11/21 Page 8 of 12




       Fulthermore, no defense counsel or investigators have been able to conduct meaningful

witness interviews. Travelling to meet with witnesses necessarily would increase the risk of

exposure to COVID-19, both for the traveling members ofthe defense teams and for the witnesses

themselves. Some witnesses might decline to meet at all, or reasonably fear for their own health

and safety with an in-person defense interview, due to the COVID-19 pandemic. Simply placing

phone calls or sending emails to potentially adverse, uncooperative, or even reluctant witnesses,

in the hope they might respond, simply is ineffective, insufficient, and would not fulfill counsel's

Sixth Amendment duties and obligations to their clients.

       d.      Holding trial in June of2021 probably would expose various trial participants
               to COVID-19.


       The court is especially concerned that holding a trial in June of 2021 would risk exposing

various participants to COVID-19. Once again, the court takes judicial notice ofthe health-related

risks associated with COVID-19, acknowledging that these risks are not entirely understood by

experts. Fortunately, most people recover from COVID-19 without serious illness. However,

according to the CDC,a person's risk of server illness from COVID-19 increases with age, with

eighty percent of COVID-19 fatalities involving adults at least 65 years old.® People with certain

health conditions also face an increased risk of severe illness from COVID-19.^ And, while

vaccine production, administration, and efficacy continue to increase, all previously recommended

preventative health practices remain in place.




® Ctrs. for Disease Control & Prevention, Older Adults, https://www.cdc.gov/coronavirus/2Q 19-
ncov/need-extra-precautions/older-adults.html.

^ Ctrs. for Disease Control & Prevention, People with Certain Medical Conditions,
https://www.cdc.gOv/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html.
                                            Page 8 of 12
       Case 2:19-cr-00171-ABJ Document 103 Filed 02/11/21 Page 9 of 12




       Not enough information is currently available to say if or when CDC will stop
       recommending that people wear masks and avoid close contact with others to help
       prevent the spread of the virus that causes COVID-19.

       Experts need to understand more about the protection that COVID-19 vaccines
       provide in real-world conditions before making that decision. Other factors,
       including how many people get vaccinated and how the virus is spreading in
       communities, will also affect this decision. We also don't yet know whether getting
       a COVID-19 vaccine will prevent you from spreading the virus that causes COVID-
        19 to other people, even if you don't get sick yourself.'®

       In this case, absent a continuance, trial and witness preparation would tend to increase the

risk ofexposure for the defense team(s)and any witness who meets with them for trial preparation.

The risks entailed by the trial itself would be more profound still. The trial itself would last for

weeks, with witnesses passing in and out of the courtroom. This court would take all reasonably

available precautions to reduce the risk of exposure. Nevertheless, based on currently available

information, it seems reasonably likely that one or more trial participants would be exposed to

COVID-19 and test positive in connection with the trial process, in spite ofthis court's precautions.

       This court is particularly sensitive to the impact the June 2021 trial might have had on

members of the venire and the jury. For some members of the venire, appearing at the courthouse

would have required them to travel hundreds of miles, possibly spending one or more nights in

hotels. This probably would have increased their relative risk of exposure to COVID-19, apart

from the risks inherent in the voir dire process. For many members ofthe Jury, service in this case

would require spending weeks in hotel rooms and potentially traveling to and from home over the

various weekends, once again increasing their risk. In this court's experience, there is a high

likelihood that multiple members of the Jury will have one or more age- or health-related risk

factors for severe illness from COVID-19. Moreover, this court is aware that many small



   Ctrs. for Disease Prevention and Control, Frequently Asked Questions About COVlD-19
Vaccination, https://www.cdc.gOv/coronavirus/2019-ncov/vaccines/faq.html#mask.
                                             Page 9 of 12
       Case 2:19-cr-00171-ABJ Document 103 Filed 02/11/21 Page 10 of 12




businesses have been adversely affected by the pandemic. To the extent members ofthe jury may

be owners or employees of small businesses, requiring them to be away from work for several

weeks during trial might be appreciably more burdensome during this pandemic than during

ordinary times.

        e.     Beginning trial in June of 2021 would entail an appreciable risk ofone or more
               delays and continuances due to positive tests or exposures.

        Apart from its potential risk to their health, the likelihood of exposing various trial

participants to COVlD-19 cairies a practical implication for the trial itself: it seems veiy unlikely

that a trial beginning in June 2021 would continue to a successful conclusion without repeated

delays. As discussed above, the trial process would create a strong possibility of multiple positive

tests among its participants. Of course, not every positive test would necessarily delay the trial.

But many would. For example, a positive test among the jurors, prosecution team, or any of the

respective defense teams would likely require continuing the trial to quarantine the infected person

and isolate the pertinent group or groups. In the meantime, other trial participants would be

traveling, returning home, returning to work, and potentially testing positive for COVlD-19

themselves. The court finds there is an appreciable risk that, ifthe trial were to begin in June 2021,

the result might be a piecemeal trial interrupted by various delays and continuances. Such delays

might impair the truth-seeking process.

       f.      Based on these circumstances, the ends of justice outweigh the best interest of
               the public and the Defendants in a speedy trial.

       For the reasons discussed above, the court finds "the ends ofjustice served by [continuing

this trial] outweigh the best interest of the public and the defendant[s] in a speedy trial," as 18

U.S.C. § 3161(h)(7)(A) requires. To be sure, there is a reason to proceed to trial as soon as

reasonably possible. There has already been lengthy (although justified) pretrial delay in this case.

                                            Page 10 of 12
        Case 2:19-cr-00171-ABJ Document 103 Filed 02/11/21 Page 11 of 12




 However, this consideration does not outweigh the overwhelming justifications to continue this

case because of C0VID-!9. Quite simply, neither the public's interest nor the Defendants'

 interests would be served by starting a trial in June 2021, without adequate preparation, at the risk

of severe illness to the participants, and with a reasonable likelihood of further delays during the

trial. These considerations justify a further continuance."

         Therefore,the trial is hereby VACATED and CONTINUED until NioVCV\Ak>CV" \ ,
20Z\,at \ : 'bo ^.m. In selecting this date, the court considered various factors, including
the potential availability of C0VID-I9 vaccines, the need for time to assess the effectiveness of

said vaccines, and the need for time to prepare for trial. The court is concerned that an earlier trial

date might occur before all participants have had the opportunity to be vaccinated (if they so

choose), before the length of the immune response occasioned by said vaccination is known, or

before the parties have had time for adequate trial preparation. Accordingly,the court hereby finds

a continuance until KDV-€WTb€^             \ ,202,^ is justified under 18 U.S.C. § 3161(h)(7).
         g.     Excludable delay generated by the "ends of justice" continuance is applied to
                the speedy trial calculation of each Defendant.

         Finally, under 18 U.S.C. § 3161(h)(6), the court finds it is reasonable to apply the

excludable delay discussed above to the speedy trial calculation of each Defendant. To date, all

three Defendants are free on bond. In their joint motion, counsel for each Defendant requested

this continuance. The court is unaware of any pending attempt to sever any Defendant from the

joint trial.

                                            Conclusion




" Under 18 U.S.C. § 3771(a)(7), crime victims have "[tjhe right to proceedings free from
unreasonable delay." But here, a further continuance based on COVID-19 would be reasonable.
Indeed, it would tend to benefit any testifying victims by reducing their risk of exposure to
COVlD-19.
                                             Page 11 of 12
      Case 2:19-cr-00171-ABJ Document 103 Filed 02/11/21 Page 12 of 12




       For the reasons discussed above, the court hereby FINDS the ends of justice support

continuing the Defendants'joint trial from June 7, 2021 to Nlov&wnber       \ .202.I. The
court hereby ORDERS that the intervening time is excluded from each Defendant's speedy-trial

calculation.


       SO ORDERED this //^day of                            2021.


                                                         ^--V
                                          HOT^dRABLEALAT^. JOHNSON
                                          UNITED STATES rfsTRICT COURT JUDGE




                                        Page 12 of 12
